Citation Nr: 1700953	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-28 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of overpayment of surviving spouse's pension benefits in the calculated amount of $37,607.00.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1965 to July 1969.  He passed away in December 1973, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 decision by the Committee on Waivers and Compromises at of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the case is currently held by the RO in Indianapolis, Indiana.

In a June 2014 decision, the Committee on Waivers and Compromises (COWC) of the Milwaukee RO denied the Veteran's request for a waiver of recovery of an overpayment in the calculated amount of $37,607.00.

In her substantive appeal, the appellant requested a Board hearing before a Veterans Law Judge but withdrew her hearing request in written correspondence received in January 2015.  No other request for a hearing remains pending, and the Board may proceed with adjudication of the issue on appeal.  


FINDINGS OF FACT

1. The creation of the indebtedness in the amount of $37,607.00 was the result of the appellant's failure to notify VA of income that she began receiving from her employer, a grocery store, and from the State of Indiana from January 1, 2009 to August 31, 2013.  

2. There was no fraud, misrepresentation, or bad faith on the part of the appellant.

3. The appellant was solely at fault in the creation of the debt. 

4. Recovery of the indebtedness in the amount of $37,607.00 would not violate the standards of equity and good conscience.



CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of surviving spouse's pension benefits in an amount calculated as $37,607.00 have not been met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant requests a waiver of the overpayment of surviving spouse's pension benefits in the amount of $37,607.00.  She asserts that she had to stop her employment at the grocery store because she injured her knee working on the concrete floors, and she has expenses which include providing college accommodations for her grandson.  She maintains that she does not have any income other than the VA benefits, making it difficult to purchase food.  

As a preliminary matter, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2014) are not applicable to claims involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); 38 U.S.C.A. § 5302.  Notwithstanding the fact that the notice and development provisions are not controlling in this matter, the Board has reviewed the case and determined that the appellant was informed of the bases for the denial of her request for a waiver of overpayment.  She has also had a fair opportunity to present arguments and evidence in support of her claim; and been advised of her entitlement to a hearing before the Board in support of her appeal, but she has declined such a hearing.  Therefore, the Board will proceed with appellate review.

Initially, the Board notes the Veteran has not challenged the validity of the creation of the debt, which was calculated by the COWC to be in the amount of $37,607.00.  
Thus, the Board's decision shall focus on the appellant's waiver of overpayment request.

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a). However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302 (a); 38 C.F.R.           §§ 1.962, 1.963, 1.965. 

The Court has defined bad faith as "a willful intention to seek an unfair advantage." Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R.    § 1.965 (b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  


In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

 (1) Fault of the debtor - where actions of the debtor contribute to the creation of the debt.

(2) Balancing of faults - weighing fault of the debtor against Department of Veterans Affairs fault.

(3) Undue hardship - whether collection would deprive debtor or family of basic necessities.

(4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor.

(6) Changing position to one's detriment - reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965 (a).

The record reflects that the appellant was previously assessed with an overpayment for failing to report changes in her income.  In April 2004, VA received an Income Verification Match (IVM) report showing that the appellant had received income in the year 2001.  The appellant did not notify VA of the receipt of this income.  In an October 2004 letter, VA noted that it had received verification of the income and explained that a reduction in the appellant's pension benefits was being proposed.  In a January 2005 letter, VA notified the appellant that it was reducing  her benefits and explained that it is the appellant's responsibility to notify VA if her income changes.  In March 2005, the Veteran requested a waiver of that overpayment, explaining that she had not worked in one year.  VA subsequently granted the waiver request.

In May 2008, the appellant received a letter from VA reminding her to notify VA if her income changes.  

In April 2012, VA conducted an IVM match which showed that in 2009 the appellant earned income associated with employment at a grocery store, and that she also received money from the State of Indiana.  An October 2012 IVM showed that in 2010 she again received employment-associated income from the grocery store and that she also received money from the State of Indiana.  In June 2012, the grocery store confirmed that the appellant began receiving salary on August 19, 2007, and was still receiving payments.  The grocery store reported that the appellant earned $10,338.09 in 2009, $13,107.69 in 2010, $13,418.14 in 2011, and approximately $10,000.00 in 2012.

In a June 2013 letter, VA informed the appellant that the law requires VA to stop the pension benefits effective January 1, 2009, because her income exceeded the limit required for eligibility.  Therefore, the appellant's benefits were proposed to be stopped effective January 1, 2009.  In September 2013, VA notified the appellant that her benefits were terminated, and she was informed of the $37,607.00 overpayment in an October 2013 letter.

In October 2013, the appellant filed her waiver request.  In a financial status report submitted along with her application, the appellant reported that she had, indeed, worked at the grocery store from August 2007 to August 2013, but reported no income from that employment.  She reported her income as $826.00 per month, based on social security payments.  Monthly expenses were listed as $675.00 for rent, $500.00 for food, $444.00 for utilities and heat, $137.58 for automobile insurance, and she reported a $400.00 per month payment to a car dealership which began in September 2013.
In April 2014, the appellant once again reported receiving no income from salary, and an income of $850.00 per month from social security.  She identified her monthly expenses as $675.00 for rent, $850.00 for food, $258.00 for utilities and heat, $500.00 for a car payment, and $135.00 for car insurance.  The car payment was noted as beginning in July 2013, with an unpaid balance of $12,133.55 and payments of $500.00 per month.  

The Board finds at the outset that there is no indication that the debt was the result of fraud, misrepresentation, or bad faith on the part of the appellant.  Accordingly, waiver of the overpayment is not precluded.

In cases where there is no fraud, misrepresentation, or bad faith on the claimant's part with respect to the creation of the overpayment at issue (and waiver is not precluded under 38 U.S.C.A. § 5302 (c)), VA must determine whether recovery of the indebtedness would be against the standards of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The standard of "equity and good conscience" is to be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

Applying the equitable principles in this case, there is no fault on the part of VA in the creation of the debt.  The debt was created solely due to the appellant's failure to report that her income had changed, the same issue which created an overpayment in 2004, and for which she was notified in a January 2005 letter that it was her responsibility to notify VA of any income changes.  Her duty to notify was repeated in a May 2008 letter.  Thus, the appellant had actual notice of her responsibility to advise VA of changes in her income, which began to occur in August 2007, after the date which, according to the appellant, she began working at the grocery store.  Additionally, based on the fact that she was charged with an overpayment in 2004 and had to request a waiver of that debt, the appellant knew or should have known that she was not entitled to uninterrupted pension benefits once she began receiving the additional income.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965 (a)(2).  Although notified by VA of her responsibility to report any change in her income, the appellant failed to take any action to prevent the overpayment that was created by accepting the additional income from January 2009 to August 2013. 
As for VA, it first learned of the Veteran's receipt of salary from the grocery store and payments from the State of Indiana in April 2012.  Thereafter, in September 2013, VA stopped the appellant's pension benefits, effective January 1, 2009.  Consequently, the appellant is solely responsible for the creation of the debt herein; and this weighs against a finding that recovery of the overpayment would be against equity and good conscience.

The next issue for consideration is whether collection of the debt would cause the appellant undue financial hardship.  The Board finds that the preponderance of the evidence indicates that collection of the debt would not deprive the appellant of the necessities of life.  The Board makes this finding based on several factors.  First, although the appellant reported that she ended her employment with the grocery store in August 2013 due to a knee injury, the evidence does not indicate that she is unemployable, to include sedentary employment.  Second, the financial status requests submitted by the appellant show that she purchased a car in 2013, at a cost of over $600 per month, including insurance.  This purchase is not indicative of an inability to satisfy basic necessities.  Third, while the appellant asserted that she experiences difficulty buying food, the Board observes that her reported food budget increased from $500.00 per month in September 2013 to $850 per month in April 2014.  The appellant has not explained how this increase was necessary to meet basic necessities.  The Board has also considered the appellant's reports regarding her grandson; however, the evidence does not show that the appellant is unable to provide for his basic necessities.  Therefore, the Board finds that collection of the debt would not cause the appellant undue financial hardship.  

Concerning the purpose of the benefits and unjust enrichment elements, the Board observes that the purpose of VA surviving spouse's pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Given that the appellant was earning income in excess of the annual rate of surviving spouse's pension benefits, withholding these benefits would not defeat the purpose for which they were intended.  Additionally, failing to repay the benefits would unfairly enrich the appellant because she would be compensated at a higher rate than warranted under the law.

Finally, the appellant has not contended, nor does the evidence show, that she relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay pension benefits at a higher rate.

In sum, while the Board is sympathetic to the appellant's reports of hardship, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The appellant has been found to be at fault in the creation of the debt, and the retention of the overpayment would therefore unfairly enrich the appellant.  The Board finds that repayment of the debt would not deprive the appellant of the ability to provide for basic necessities of life, and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim and waiver of recovery of the overpayment of VA pension benefits is not warranted.  The Board regrets that a more favorable outcome could not be reached.  
 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Waiver of recovery of an overpayment of VA surviving spouse's pension benefits in the calculated amount of $37,607.00 is denied. 




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


